IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-1630-07



                      JEREMY WAYNE BALDWIN, Appellant

                                            v.

                               THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY

       K EASLER, J., filed a concurring opinion in which H ERVEY, J., joined.

                              CONCURRING OPINION

       I join the Court’s opinion but write separately to respond to Judge Cochran’s

concurring opinion. I cannot endorse Judge Cochran’s determination that this was an invalid

arrest, as opposed to an unlawful detention. She contends that Baldwin was arrested once

Deputy Smith placed Baldwin in handcuffs. Placing an individual in handcuffs, as Judge

Cochran acknowledges, however, does not necessarily mean that the individual is under

arrest. If we were required to decide whether there was a detention or arrest, I would hold
that Baldwin was illegally detained because Deputy Smith lacked the requisite reasonable

suspicion under the particular facts of this case. Baldwin, in my view, was detained within

the meaning of the Fourth Amendment when Deputy Smith handcuffed him.1 At that point,

Deputy Smith, given the totality of the circumstances, lacked reasonable suspicion to detain

Baldwin in any manner, with or without handcuffs. Therefore, I believe that Judge Cochran

is sorely mistaken when she characterizes this as an arrest. By needlessly leaping from

detention to arrest without justification, Judge Cochran unnecessarily muddles Fourth

Amendment seizure law.




DATE DELIVERED: March 11, 2009
PUBLISH




       1
         But see Muehler v. Mena, 544 U.S. 93, 99 (2005) (“The imposition of correctly
applied handcuffs to Mena, who was already being lawfully detained during a search of
the house, was undoubtedly a separate intrusion in addition to the detention in the
converted garage.”).